Case: 12-31092       Document: 00512242448         Page: 1     Date Filed: 05/15/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           May 15, 2013
                                     No. 12-31092
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk




MATTHEW EARLE PROVENSAL,

                                                  Plaintiff–Appellant.

versus

MICHAEL JOHN GASPARD;
H20 HAIR, INCORPORATED, Doing Business as H20 Spa and Salon,

                                                  Defendants–Appellees.




                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                                No. 2:10-CV-4276




Before SMITH, PRADO, and HIGGINSON, Circuit Judges.
PER CURIAM:*


       Matthew Provensal, a former employee of H20 Hair, Inc. (“H20 Hair”),


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     Case: 12-31092      Document: 00512242448         Page: 2    Date Filed: 05/15/2013



                                      No. 12-31092

sued H20 Hair and his supervisor, Michael Gaspard, alleging Title VII and Loui-
siana state law claims based on sexual harassment. The claims were dismissed,
and the court granted costs and attorney’s fees to H20 Hair and Gaspard on a
finding that the suit was frivolous. Provensal appeals only the award (and not
the amount) of the costs and fees. We affirm.


                                             I.
       While working for H20 Hair as a massage therapist, Provensal filed a
complaint with the EEOC and, after receiving permission to sue, he filed a
district-court complaint in which he vaguely alleged that he had been the victim
of discrimination based on his sex and religion. He claimed that Gaspard had
demanded personal massages, had exposed himself to Provensal, and had prom-
ised to make Provensal a “head therapist” and get him extra money if he gave
Gaspard more personal massages. Provensal also alleged, with no particularity
or supporting facts, causes of action for failure to create a workplace free of dis-
crimination, slander, defamation, intentional infliction of emotional distress
(“IIED”), and other violations of state law. He requested damages of $1 million
for emotional distress, economic losses, physical injuries, and “loss of civil
rights.” He also requested punitive damages and costs.1
       The court dismissed parts of the complaint, beginning with state-law
claims that Provensal conceded did not state a claim upon which relief could be
granted. Eventually each claim was dismissed either under Federal Rule of
Civil Procedure Rule 12(b)(6) or on a motion for summary judgment. Provensal
was not able to present any evidence that he had received a promotion or demo-
tion or any change in his wages while at H20 Hair. In his deposition, he did not


       1
         Provensal amended his complaint after H20 Hair responded with a motion to dismiss
or for a more definite statement under Federal Rule of Civil Procedure 12(b)(6) and (e). The
amended complaint added little detail.

                                             2
    Case: 12-31092     Document: 00512242448      Page: 3   Date Filed: 05/15/2013



                                  No. 12-31092

explain how Gaspard had harassed him beyond undressing in front of him, as
many customers did, and becoming sexually aroused during the massage, which,
as Provensal admitted, was reasonable to expect during a thigh massage.
      After dismissing all the claims, the court addressed H20 Hair and Gas-
pard’s motions for costs and attorney’s fees. The court undertook a careful anal-
ysis of reasonable fees and the actual time spent on each issue and included
those calculations in the order and reasons. The court reduced the fees consider-
ably from the amounts initially claimed.


                                        II.
      We review an award of costs and attorney’s fees for abuse of discretion.
Jason D.W. by Douglas W. v. Hous. Indep. Sch. Dist., 158 F.3d 205, 208 (5th Cir.
1998). A court “abuses its discretion when its ruling is based on an erroneous
view of the law or a clearly erroneous assessment of the evidence.” United States
v. Yanez Sosa, 513 F.3d 194, 200 (5th Cir. 2008) (quotations omitted).


                                       III.
      Costs and attorney’s fees may be awarded under Federal Rule of Civil Pro-
cedure 54 and 28 U.S.C. § 1920 and, in Title VII cases, are explicitly made avail-
able and relegated to the discretion of the court. 42 U.S.C. § 2000e-5. They are
awarded differently, however, based on the identity of the prevailing party. A
prevailing plaintiff generally ought to recover attorney’s fees. Christiansburg
Garment Co. v. EEOC, 434 U.S. 412, 417 (1978) (applying to Title VII the Piggie
Park standard of Title II, under which the default position is that a prevailing
plaintiff recovers attorney’s fees). A prevailing defendant, on the other hand,
should recover fees only where the “court finds that [the plaintiff’s] claim was
frivolous, unreasonable, or groundless, or that the plaintiff continued to litigate
after it clearly became so” or that the plaintiff brought a claim in bad faith. Id.

                                        3
    Case: 12-31092     Document: 00512242448      Page: 4   Date Filed: 05/15/2013



                                  No. 12-31092

at 422.
      Claims do not need to be “airtight” to avoid being frivolous, and courts
must be careful not to use the benefit of perfect hindsight in assessing frivolous-
ness. Id. at 421–22. Factors include “whether the plaintiff established a prima
facie case, whether the defendant offered to settle, and whether the court held
a full trial.” Myers v. City of W. Monroe, 211 F.3d 289, 292 (5th Cir. 2000). These
factors are “guideposts,” and frivolousness must be judged on a case-by-case
basis. See Doe v. Silsbee Indep. Sch. Dist., 440 F. App’x 421, 425 (5th Cir. 2011)
(per curiam). Where a claim is “so lacking in merit” as to render it groundless,
it may be classified as frivolous. United States v. Mississippi, 921 F.2d 604, 609
(5th Cir. 1991).
      The district court, per the magistrate judge serving by consent, correctly
applied our standard when determining frivolousness. The court opined that
“the claims for religious discrimination, slander, and defamation had no colora-
ble basis in fact or law, the claims for [IIED] were clearly prescribed [sic], and
the federal and state employment claims against Gaspard were patently merit-
less because Gaspard was not plaintiff’s employer.” We consider briefly each of
these claims.
      The decision regarding the frivolousness of Provensal’s claims for religious
discrimination, slander, and defamation is reasonable. Even in his complaint,
Provensal‘s claims stand out as ungrounded in law and fact. He did not explain
his religion or how he had been discriminated against on that basis. He did not
allege a single specific incident of slander or defamation. He failed even to point
to any negative statement Gaspard or H20 Hair had made about him. Provensal
did not note any of the legal requirements of these claims. Finally, in his
response to Gaspard and H20 Hair’s motion to dismiss, Provensal agreed that
those three claims should be dismissed. They were meritless from the start, and
Provensal is unable to explain even now how they were not frivolous, beyond

                                        4
     Case: 12-31092       Document: 00512242448           Page: 5    Date Filed: 05/15/2013



                                       No. 12-31092

vague notions of our lenient pleading standards. That does not suffice.
       The determination that the claim for IIED was frivolous was also reasona-
ble. The court concluded that the claim was proscribed under the relevant stat-
ute of limitations and was therefore frivolous. Provensal concedes that the claim
was time-barred; he even goes as far as to argue that it was so clearly time-
barred that H20 Hair and Gaspard’s lawyers should have asked for dismissal
earlier—he maintains that Gaspard’s failure to have the claim dismissed was his
counsel’s invidiously inflating the cost of litigation.
       In appropriate cases, we have held that time-barred suits are meritless
and properly deemed frivolous. See Pope v. MCI Telecomms. Corp., 937 F.2d 258,
267 (5th Cir. 1991). The court reasonably determined that the IIED claim was
frivolous.
       Finally, the Title VII claims against Gaspard were correctly deemed merit-
less and frivolous. Title VII does not impose liability on individuals unless they
are “employers.” See, e.g., Grant v. Lone Star Co., 21 F.3d 649, 653 (5th Cir.
1994). Gaspard was not an employer and therefore could not be sued in his indi-
vidual capacity under Title VII. That fact was obvious from the outset. The
court again correctly concluded that the claim was frivolous.2
       AFFIRMED.




       2
        Even if only a subset of the claims was frivolous, it was still within the discretion of
the court to grant costs and fees on that subset. See Fox v. Vice, 131 S. Ct. 2205, 2214 (2011).

                                               5